DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-2 as filed 11/18/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , 
Priority
The present application is a continuation of International Application No. PCT/CN2021/071826, filed on January 14, 2021, which claims priority to Chinese Application No. 202010038223.2, filed on January 14, 2020
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “a data acquisition processor,” “a data preprocessing processor,” “a basic predicting model constructing processor,” “a local predicting processor for executing a program stored in its memory,” “a local model training processor,” and “a predicting processor” are recited in claim 1, however, the present Application Specification is entirely silent as to any “processor,” or “memory,” elements for each of the above limitations (See paragraphs [0007]-[0010], [0014], [0022]-[0025], [0027], [0031]-[0032]. [0035]-[0036], [0037], [0041], [0049]-[0052], and [0054]: each element explicitly recited as modules or units.). Therefore, claim 1 and its dependent claim 2 are rejected as failing to comply with the written description requirement. 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 08/10/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(a) rejection of claims 1-2, Applicant argues that the amendment of each “module” in the system to “processor,” it can be determined according to the specification that each processor is used for executing program stored in its memory; 
Regarding the 112(b) rejection of claim 18, in light of the amendment of claim 18, applicant respectfully requests that the rejection be withdrawn; and
Regarding the 103 rejection of claims 1-2, Applicant argues that the previously cited references fail to teach each limitation of independent claim 1.  
In response to Applicant’s argument that (a) regarding the 112(a) rejection of claims 1-2, Examiner disagrees. Examiner respectfully submits that claim limitations “a data acquisition processor,” “a data preprocessing processor,” “a basic predicting model constructing processor,” “a local predicting processor for executing a program stored in its memory,” “a local model training processor,” and “a predicting processor” are recited in claim 1, are not described in the present Application Specification, as the specification is entirely silent as to any “processor,” or “memory,” elements for each of the above limitations (See paragraphs [0007]-[0010], [0014], [0022]-[0025], [0027], [0031]-[0032]. [0035]-[0036], [0037], [0041], [0049]-[0052], and [0054]: each element explicitly recited as modules or units.). Therefore, claim 1 and its dependent claim 2 are rejected as failing to comply with the written description requirement.
In response to Applicant’s argument that (b) regarding the 112(b) rejection of claims 1-2, Examiner is persuaded and has withdrawn the 112(b) rejection in light of the amendment. 
In response to Applicant’s argument that (c) regarding the 103 rejection of claims 1-2, Examiner is persuaded and has withdrawn the 103 rejection of claims 1-2 in light of the amendment. 
Examiner notes that the previously cited prior art – Krishna et al., Ge et al., and Steedman-Henderson et al. – fail to teach each limitation of independent claim 1. In particular, Examiner is persuaded that the above prior art fails to teach in obvious combination, the limitation of “designing a loss function E …,” as currently recited in currently amended claim 1, including the “                        
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                        
                     is an interval loss function … .”. 
Therefore, Examiner has withdrawn the 103 rejection of claims 1 and 2. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2020/0303075 A1 teaches a deep neural network using patients test results trained using labelled data (Abstract);
U.S. Patent Application Pub. No. 2020/0152184 A1 teaches a softmax function applied to a vector of probability values ([0171]); 
R. Ge, R. Zhang and P. Wang, "Prediction of Chronic Diseases With Multi-Label Neural Network," in IEEE Access, vol. 8, pp. 138210-138216: teaches a hamming and ranking loss function (PG. 138213);
M. Zhang and Z. Zhou, "A Review on Multi-Label Learning Algorithms," in IEEE Transactions on Knowledge and Data Engineering, vol. 26, no. 8, pp. 1819-1837, Aug. 2014: teaches algorithms for multi-label learning (Abstract); and 
Himanshu Jain, Yashoteja Prabhu, and Manik Varma. 2016. Extreme Multi-label Loss Functions for Recommendation, Tagging, Ranking & Other Missing Label Applications. In Proceedings of the 22nd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (KDD '16). Association for Computing Machinery, New York, NY, USA, 935–944.: teaches the selection of loss functions (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626         

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626